

Exhibit 10-k
 




 


Effective January 1, 2008
 
Administrative Plan
 
The benefits under this Plan are offered by AT&T Inc. (“AT&T”) to persons who
have been identified by AT&T as executive officers under Rule 3b-7 of the
Securities Exchange Act of 1934 (“Executive Officers”).
 
Administration of Plan. The Plan or the benefits hereunder may be modified or
terminated by the Human Resources Committee in its sole discretion at any time.
 
Except to the extent otherwise provided herein, the Vice President responsible
for Human Resources (or the successor to such position) shall be the
Administrator of the Plan and will administer the Plan, interpret, construe and
apply its provisions in accordance with its terms.  The Administrator, in his or
her sole discretion, may establish, adopt or revise rules, as he or she may deem
necessary or advisable for the administration of the Plan, including the
allocation or limitation of benefits.
 
The Administrator may adopt another plan, not to exceed the benefits included
herein, for the benefit of such other employees or former employees of Employers
as the Administrator may determine in his or her sole discretion, on such terms
and conditions as the Administrator shall determine.  The Administrator may,
from time to time, revise the plan solely to increase the financial limits on
benefits, not to exceed the corresponding proportional increase in the consumer
price index from January 1, 2003, through the date of change.
 
All decisions of the Administrator shall be final and binding unless the Board
of Directors or its delegate should determine otherwise.
 
No Employment Rights.  Nothing herein shall constitute a contract of continuing
employment or in any manner obligate AT&T or any Executive Officer to continue
the employment relationship of, or obligate an Executive Officer to continue in
the service of AT&T or any Affiliate.
 
Non-Transferability.  No recipient of benefits under this Plan nor any other
person shall have any right to sell, assign, transfer, pledge, anticipate,
mortgage or otherwise encumber, transfer, hypothecate or convey any of the
benefits hereunder, or any part thereof, which are, and all rights to which are,
expressly declared to be unassignable and non-transferable.
 
Notice.  Any notice required or permitted to be given to the Administrator under
the Plan shall be sufficient if in writing and hand delivered, or sent by
certified mail, to the principal office of AT&T, directed to the attention of
the Senior Executive Vice President-Human Resources.  Any notice required or
permitted to be given to any other person shall be sufficient if in writing and
hand delivered, or sent by certified mail, to the person at the person's last
known mailing address as reflected on the records of his or her employing
company.  Notice shall be deemed given as of the date of delivery or, if
delivery is made by mail, as of the date shown on the postmark or on the receipt
for certification.
 
Validity.  In the event any provision of this Plan is held invalid, void or
unenforceable, the same shall not affect, in any respect whatsoever, the
validity of any other provision of this plan.
 
Applicable Law.  This Plan shall be governed and construed in accordance with
the laws of the State of Texas to the extent not preempted by the Employee
Retirement Income Security Act of 1974, as amended, and regulations thereunder
("ERISA").
 
 
 

--------------------------------------------------------------------------------

 


Automobile.  Each Executive Officer may receive the use of a four-door
automobile or an automobile allowance and expenses associated with the operation
of the automobile.  The Administrator shall determine the amount of the
allowance for each Executive Officer provided that the allowance shall not
exceed $2,000 per month.
 
Communications.  Each Executive Officer may receive reasonable communications
services including local, long distance, DSL, Internet, wireless, satellite
television/video and related equipment.
 
Financial Counseling.   Executive Officers may receive income tax preparation
services and financial planning services from a list of designated providers not
to exceed $14,000 per year.
 
Estate Planning.   Executive Officers may receive estate planning documentation
services not to exceed $10,000 per year.
 
Clubs.    Executive Officers may receive initiation fees, dues, assessments and
other charges for reasonable memberships as approved by the CEO or the
Administrator, in each case in his or her sole discretion. AT&T does not
reimburse for dues, initiation fees or other expenses incurred in connection
with a membership in a club that discriminates in its membership policies based
on race, creed, gender or ethnic origin.  The Administrator shall report
annually to the Human Resources Committee as to the usage of this benefit by the
Chief Executive Officer and to the Chief Executive Officer on the usage by all
other Executive Officers.


Executive Protection.  Based upon the concern for the security of Executive
Officers, the need to secure their optimum availability for business purposes
and to permit uninterrupted communications between them, the Executive Officers
are authorized to receive home security services, and, whenever feasible, to use
AT&T provided aircraft in connection with business travel and to use such
aircraft for the personal travel of Executive Officers where the Chief Executive
Officer, in his or her sole discretion, deems such use appropriate because of
similar considerations.
 
Retirement.   Upon the Retirement of an Executive Officer, he or she may receive
up to an additional $20,000 of financial consulting reasonably in connection
with and incurred within a reasonable time of his or her actual
retirement.  After the Retirement of an Executive Officer he or she shall
continue to receive the communications, financial counseling and estate planning
benefits until his or her death.  After the death of an Executive Officer or
Retired Executive Officer, his or her spouse shall receive the communications
benefit for 6 billing cycles and shall receive the financial counseling and
estate planning benefits for 2 years.
 
Taxes.  Each recipient of benefits under this Plan shall receive an amount equal
to that necessary to offset the Federal, state and local income taxes, as well
as associated employment taxes, of the recipient (including taxes on tax
reimbursements) resulting from the benefits in this Plan, other than (1) the
monthly automobile allowance for Executive Officers; and (2) personal use of
aircraft.
 